November 13, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                          RAFAEL VELAZQUEZ, Appellant

NO. 14-12-00743-CV                         V.

                  THE BANK OF NEW YORK MELLON, Appellee
                      ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on August 1, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Rafael Velazquez.
      We further order this decision certified below for observance.